Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 February 2022.
Claim Objections
Claims 1-11 and 16-20 objected to because of the following informalities:  
Claim 1, line 2, “outside of a container” should read –outside of the container--.
Claim 1, line 4, “a container” should read –the container--.
Claim 1, line 5, “a container” should read –the container--.
Claim 1, line 6, “a needle” should read –said needle--.
Claim 1, line 6, “transfer content” should read –transfer of content--.
Claim 1, line 24, “a needle” should read –said needle--.
Claim 1, second to last line, “its” should read –said--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitations "the inside" and “the outside” in line 2.  There is insufficient antecedent basis for these limitation in the claim. In an effort to compact prosecution, the limitations is assumed to read –an inside—and –an outside--
Claim 3 recites the limitation "said direction" in line 7. It is unclear which direction is referred to since claim 1 recites multiple directions belonging to the rigid body or the needle. In an effort to compact prosecution, the limitations is assumed to read –said direction in which the rigid body extends--.
Claim 4 recites the limitation "said direction" in line 3. It is unclear which direction is referred to since claim 1 recites multiple directions belonging to the rigid body or the needle. In an effort to compact prosecution, the limitations is assumed to read –said parallel direction--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Technoflex (FR 2665633) in view of Connolly (US 4303067).
Regarding claim 1, Technoflex discloses a dispensing system (figure 5) for dispensing content between an inside of a container (inside bag 10) and an outside of the container (outside bag 10) said system comprising a port (40) and the container (10), the port being suitable for attachment to the container and suitable for being traversed by said needle used for the transfer of contents between the inside of the container and the outside of the container (lines 85-98 and 131-141), said port comprising a rigid annular body (45, line 118, figure 4-5, the material making up the sleeve stopper is the same as the body), the rigid annular body extending in a direction (figure 5, extending up and down the page), said body comprising a side wall surrounding a channel (52) extending between an inner end and an outer end (inner end adjacent 42 and outer end adjacent 46), said inner and outer ends being at opposite ends along said direction (figure 5), said body being open at said inner and outer ends(ends of 52 are open to the other portions of the device), an overmolding member (41 and 42) made of thermoplastic elastomer (lines 131-137), the overmolding member comprising a sealing portion (42) formed as one piece with the overmolding member, suitable for being traversed by the needle in a direction close to said direction (line 131-148), the overmolding member sealing the inner end of the channel in a fluidtight manner in the absence of the needle after withdrawal of the needle (lines 131-148), the overmolding member further comprising a adhesion portion (outside of the sleeve 41) suitable for direct attachment of the port to the container (figure 5), the container comprising a wall (12) with an opening (opening 16) in said wall, the overmolding member being partially inserted into the container through the opening (figure 5), the wall of the container at said opening being welded to the adhesion portion of the overmolding member (lines 29-38, 85-98, the closures are welded.
While Technoflex refers to the port as “an infusion site’ (line 63) or “injection site” (line 131), Technoflex does not explicitly disclose a needle, the needle passing through the inner and outer ends in order to transfer content between the inside and outside by means of the needle.
Connolly discloses a port in the same field of endeavor as the Applicant. Connolly teaches a needle (col 3, lines 47-62) that punctures the septum (34) which would allow the needle to pass through the inner and outer ends of the body (31, figure 5) in order to transfer contents between he inside and outside by means of the needle(col 3, lines 47-62).
Connolly discloses using needle to access the port in order to transfer the contents of the container (col 1, lines 5-20, col 3, lines 47-62). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the needle of Connolly in order to access the contents of the container since Technoflex already teaches a port that is used as an infusion or injection site.
Regarding claim 11, Technoflex discloses the container is a flexible pouch of plastic film for holding biopharmaceutical content (lines 18-28, 85-98).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Technoflex in view of Connolly further in view of Barrelle (US 2015/0013837).
Regarding claim 2, Technoflex and Connolly do not disclose the rigid body of the port is made of a thermoplastic polymer selected among polypropylene and high-density polyethylene.
Barrelle discloses adapters relatively pertinent to problem posed by Applicant of coupling containers. Barrelle teaches a rigid body (40, figure 2B) made of rigid material like polypropylene.
Barrelle provides the rigid material for safe attachment of the rigid body to the adapter ([0025]) and made of polypropylene for desirable rigid material features. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the material of Barrelle in order to achieve desirable material properties and attach the rigid body to the adapter since Technoflex already discloses the rigid material but not the exact type.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Technoflex in view of Connolly further in view of Ivosevic (US 2014/0276649).
Regarding claim 3-4, Technoflex discloses an outer portion of said body extending continuously from the inner end of said body (figure 5). 
Ivosevic discloses adapters relatively pertinent to the problem posed by Applicant of connecting containers to move fluid. Ivosevic teaches wherein the rigid body (14) of the port comprises ribs (365, figure 19B, [0133]) formed in the thickness of the wall, said ribs being of elongated shape and oriented in a direction substantially parallel to said direction in which the elongated body extends, said ribs being formed in the outer portion of the body (figure 19B), the ribs either extend in a straight line or zig zag along said parallel direction (figure 19B).
Ivosevic provides the rib in order to stabilize the housing ([0133]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the ribs of Ivosevic in order to stabilize the rigid body housing.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Technoflex (FR 2665633) in view of Connolly further in view of Lynn (US 2013/0237946).
Regarding claim 5-6, Technoflex and Connolly do not disclose wherein the rigid body of the port comprises a cap member, the cap member having dimensions suitable for sealing the outer end of the body, wherein the cap member is connected to the rigid body by a connector, the cap member, rigid body and connector being molded as one piece.
Lynn discloses a port connector in the same field of endeavor as the Applicant. Lynn teaches wherein the rigid body (22) of the port comprises a cap member (20), the cap member having dimensions suitable for sealing the outer end of the body (figure 3-4, [0022]), wherein the cap member is connected to the rigid body by a connector (30, figures 3-4, [0025]), the cap member, rigid body and connector being molded as one piece (figures 3-4, [0022]-[0025], the connector is one piece).
Lynn provides the cap and connector in order to maintain the sterility of the connector interior ([0022]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the connector and cap of Lynn by replacing the finger in Lynn in order to maintain the sterility of the connector interior.
Regarding claims 7-10, Technoflex and Connolly do not disclose wherein the rigid body of the port comprising an additional element forming a breakable portion said breakable portion comprising an outer end and an inner end, the breakable portion extending in said direction from the outer end of the rigid body so as to define a connection region in the area where the outer end of the body meets the inner end of the breakable portion, the outer end of the breakable portion being sealed closed, the rigid body is molded, said body being weakened at the connection region, the breakable portion comprises fins suitable for gripping in order to detach the breakable portion from the rigid body, said fins are molded with the breakable portion.
Lynn discloses a port connector in the same field of endeavor as the Applicant. Lynn teaches wherein the rigid body further comprising an additional element (20, figures 3-4, [0025]), the element forming a breakable portion (20) having an outer end and an inner end ([0025], the end of 20 forms 30 which is frangible) that extends in the direction of the outer end of the rigid body and meeting the inner end of the breakable portion (figures 3-4) to form a connection region (30), the outer end (24) of the breakable portion being sealed closed ([0025]), the body being weakened at the connecting region [0025], the breakable portion comprising fins (34, 36, [0025]) for gripping in order to detach the breakable portion from the body, the fins are molded with the breakable portion (figure 3-4, the fins are one piece with connector and breakable portion).
Lynn provides the cap and connector in order to maintain the sterility of the connector interior ([0022]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the connector and cap of Lynn by replacing the finger in Lynn in order to maintain the sterility of the connector interior until communication is desired.
Claims 16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Technoflex in view of Connolly further in view of Barrelle further in view of Lynn.
Regarding claim 16, Technoflex, Connolly, and Barrelle do not disclose wherein the rigid body of the port comprises a cap member, the cap member having dimensions suitable for sealing the outer end of the body.
Lynn discloses a port connector in the same field of endeavor as the Applicant. Lynn teaches wherein the rigid body (22) of the port comprises a cap member (20), the cap member having dimensions suitable for sealing the outer end of the body (figure 3-4, [0022]).
Lynn provides the cap and connector in order to maintain the sterility of the connector interior ([0022]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the connector and cap of Lynn by replacing the finger in Lynn in order to maintain the sterility of the connector interior.
Regarding claims 19, Technoflex, Connolly and Barrelle do not disclose wherein the rigid body of the port comprising an additional element forming a breakable portion said breakable portion comprising an outer end and an inner end, the breakable portion extending in said direction from the outer end of the rigid body so as to define a connection region in the area where the outer end of the body meets the inner end of the breakable portion, the outer end of the breakable portion being sealed closed.
Lynn discloses a port connector in the same field of endeavor as the Applicant. Lynn teaches wherein the rigid body further comprising an additional element (20, figures 3-4, [0025]), the element forming a breakable portion (20) having an outer end and an inner end ([0025], the end of 20 forms 30 which is frangible) that extends in the direction of the outer end of the rigid body and meeting the inner end of the breakable portion (figures 3-4) to form a connection region (30), the outer end (24) of the breakable portion being sealed closed ([0025]).
Lynn provides the cap and connector in order to maintain the sterility of the connector interior ([0022]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the connector and cap of Lynn by replacing the finger in Lynn in order to maintain the sterility of the connector interior until communication is desired.
Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Technoflex in view of Connolly further in view of Ivosevic further in view of Lynn.
Regarding claim 17 and 18, Technoflex, Connolly, and Ivosevic do not disclose wherein the rigid body of the port comprises a cap member, the cap member having dimensions suitable for sealing the outer end of the body.
Lynn discloses a port connector in the same field of endeavor as the Applicant. Lynn teaches wherein the rigid body (22) of the port comprises a cap member (20), the cap member having dimensions suitable for sealing the outer end of the body (figure 3-4, [0022]).
Lynn provides the cap and connector in order to maintain the sterility of the connector interior ([0022]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the connector and cap of Lynn by replacing the finger in Lynn in order to maintain the sterility of the connector interior.
Regarding claim 20, Technoflex, Connolly and Ivosevic do not disclose wherein the rigid body of the port comprising an additional element forming a breakable portion said breakable portion comprising an outer end and an inner end, the breakable portion extending in said direction from the outer end of the rigid body so as to define a connection region in the area where the outer end of the body meets the inner end of the breakable portion, the outer end of the breakable portion being sealed closed.
Lynn discloses a port connector in the same field of endeavor as the Applicant. Lynn teaches wherein the rigid body further comprising an additional element (20, figures 3-4, [0025]), the element forming a breakable portion (20) having an outer end and an inner end ([0025], the end of 20 forms 30 which is frangible) that extends in the direction of the outer end of the rigid body and meeting the inner end of the breakable portion (figures 3-4) to form a connection region (30), the outer end (24) of the breakable portion being sealed closed ([0025]).
Lynn provides the cap and connector in order to maintain the sterility of the connector interior ([0022]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Technoflex with the connector and cap of Lynn by replacing the finger in Lynn in order to maintain the sterility of the connector interior until communication is desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Genosar (US 2014/0008366) discloses a syringe connector for a bag
Kusz (US 2012/0284991) discloses a port connector having two pieces
Kobashi (US 2011/0144596) discloses a spout for a connector
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781